Citation Nr: 1031121	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for the cause of the Veteran's death has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service in the Philippine 
Army from October 1945 to June 1946. He died in November 1996.  
The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO determined that new 
and material evidence to reopen a claim for service connection 
for the cause of the Veteran's death had not been submitted.  In 
August 2007, the appellant filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in October 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in December 2007.

In April 2009, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include action to fulfill the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  After 
completing the requested development, the AMC continued to deny 
the claim (as reflected in a May 2010 supplemental SOC (SSOC)) 
and returned the matter on appeal to the Board for further 
consideration.

In January 2010, the Veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).  

In August 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished. 

2.  In a January 2004 rating decision, the RO denied service 
connection for the cause of the Veteran's death; although 
notified of the denial later in January 2004, the appellant did 
not initiate an appeal.

3.  Evidence added to the record since the RO's January 2004 
denial is either cumulative or redundant of the evidence of 
record or, if new, does not relate to an unestablished fact 
needed to establish the claim, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The RO's January 2004 denial of service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect for claims filed 
on and after August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).   
Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a May 2009 post-rating letter, the AMC noted that the 
appellant's claim for service connection for the cause of the 
Veteran's death had previously been denied because there was no 
evidence of a disability of service origin which was 
etiologically related to the cause of the Veteran's death.  It 
was indicated that, in order to reopen her previously denied 
claim, she had to submit evidence that showed that a disability 
was incurred or aggravated during service and was the primary or 
contributory cause of the Veteran's death.  This letter also 
provided the appellant with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the May 2009 letter, and opportunity for the 
appellant to respond, the May 2010 SSOC reflects readjudication 
of the claim.  Hence, the appellant is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records and post-service private medical records and physicians' 
statements.  Also of record and considered in connection with the 
appeal are various written statements submitted by the appellant, 
her representative, and by various people who served on active 
duty with the Veteran, on her behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  Although the appellant 
indicated on a VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) that 
the Veteran had been treated by Dr. Villanueva, Dr. Juan Angara, 
Dr. Roman Balangue, and N.E. Good Samaritan General Hospital, the 
appellant did not provide addresses for any of these treatment 
providers.  In March 2010, the AMC sent the appellant a letter 
requesting the street address, city, state, and zip code for each 
healthcare provider and facility.  The appellant did not respond 
to the March 2010 request for information.  

In order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency in 
the gathering of the evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
The Board also notes that VA's duty to assist is not always a 
one-way street, and that if an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only 
required to obtain evidence that is "adequately identified."  
38 U.S.C.A. § 5103A(b), (c).  As the appellant has not responded 
to the March 2010 request for information, the Board finds that 
the RO has attempted to assist the appellant to the extent 
possible, and that no further RO action, in this regard, is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the claimant 
has been notified and made aware of the evidence needed to 
substantiate the petition to reopen and the underlying claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the request to reopen.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As indicated, the appellant's original claim for service 
connection for the cause of the Veteran's death was previously 
denied in a January 2004 rating decision.  Evidence then of 
record consisted of the Veteran's service treatment records, the 
Veteran's death certificate, private treatment records relating 
to the Veteran's death, and an affidavit executed by a person who 
had served with the Veteran during World War II.  In the service 
records, the Veteran executed an affidavit which indicated that 
he incurred no wounds or illnesses from December 8, 1941, through 
October 9, 1946.  The private treatment records and death 
certificate contain notations that the Veteran died of a bleeding 
peptic ulcer.  In the lay affidavit, an individual who served 
with the Veteran during World War II recalled that the Veteran 
complained daily of abdominal pain, weakness, vomiting, and black 
stool resulting from a bleeding ulcer.  It was also indicated 
that the Veteran was treated through use of herbal medicines.  In 
denying the claim, the RO noted that the evidence failed to show 
that the Veteran's death-causing condition began in service or 
was manifested to a compensable degree within the one-year post-
service presumptive period.  In particular, the RO noted that lay 
persons were not qualified to make statements that were medical 
in nature.

Although notified of the RO's denial of the claim in a 
January 2004 letter, the appellant did not initiate an appeal of 
the RO's decision within one year of notification.  Therefore, 
the RO's January 2004 rating decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Here, the appellant's petition to reopen the previously denied 
claim for service connection for the cause of the Veteran's death 
was received in May 2006.

Regarding petitions to reopen filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the January 2004 RO decision that 
denied the claim for service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the record since the RO's prior denial 
primarily consists of two additional statements from individuals 
who served with the Veteran during World War II, as well as 
various written statements reflecting the appellant's assertions, 
to include those advanced by her representative, on her behalf.

In one of the statements, one individual who served with the 
Veteran during World War II recalled that the Veteran was 
seriously ill, complained of malaria, had swollen feet, and had 
difficulty breathing during his service.  It was indicated that 
the Veteran was treated with different herbal plants during World 
War II.  In the other statement, another former guerilla who 
served with the Veteran said that he had a little knowledge of 
medicine, and he recalled the Veteran suffering from bowel 
movements accompanied by fresh blood.  He said that as the 
Veteran could not afford to pay for medicine, he was treated with 
herbal medicines.

The appellant has reiterated that the Filipino soldiers suffered 
from different diseases that were treated through herbal 
medicines.  She mentioned that during the war, may guerillas were 
afraid of moving from their positions due to enemy action.

The appellant's assertions and other lay statements appear to be, 
essentially, redundant of assertions made in connection with the 
prior claim, and, thus, are not new for purposes of reopening the 
claim.  Even if new, however, these statements would not 
constitute material evidence to reopen the claim.

As indicated above, this claim turns on the questions of whether 
a disability that was incurred or aggravated during service was 
the primary or contributory cause of the Veteran's death-matters 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to have appropriate medical training and expertise, the 
appellant and the two other individuals who submitted affidavits 
are not competent to provide persuasive evidence on the medical 
matters on which this claim turns.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, where, 
as here, resolution of a claim turns on (a) medical matter(s) 
that cannot be established by lay evidence, unsupported lay 
assertions, even if new, cannot serve as a predicate to reopen 
the previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, new and 
material evidence to reopen the claim for service connection for 
the cause of the Veteran's death has not been received.  As such,  
the requirements for reopening are not met, and the January 2004 
rating decision that denied service connection for the cause of 
the Veteran's death remains final.  As the appellant has not 
fulfilled her threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has not been 
received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


